Certified State Law Question, No. 96-4144. On review of preliminary memoranda and on motion for admission pro hoc vice of Carl A. Eek, Louis C. Long and Erie A. Kauffman. The motion for admission pro hoc vice is granted and the court will answer the question certified by the United States Court of Appeals for the Sixth Circuit:
“May the risk-benefit test of the Ohio Product Liability Act be used in attempting to prove a design defect in a properly functioning disposable cigarette lighter?”
Moyer, C.J., F.E. Sweeney and Lundberg Stratton, JJ., dissent.